Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                         Mar 07 2013, 8:26 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

STEVEN KNECHT                                     GREGORY F. ZOELLER
Vonderheide & Knecht, P.C.                        Attorney General of Indiana
Lafayette, Indiana
                                                  RICHARD C. WEBSTER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

Q.P.,                                             )
                                                  )
        Appellant-Respondent,                     )
                                                  )
               vs.                                )      No. 79A02-1207-JV-609
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Petitioner.                      )


                     APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                           The Honorable Faith Graham, Magistrate
                                Cause No. 79D03-1204-JD-73



                                        March 7, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BARTEAU, Senior Judge
                                STATEMENT OF THE CASE

           Q.P. appeals the juvenile court’s order awarding wardship of him to the Indiana

Department of Correction (“DOC”) for housing in a correctional facility for children. We

affirm.

                                             ISSUE

           Q.P.’s sole issue on appeal is whether the juvenile court abused its discretion in

awarding wardship of him to the DOC.

                           FACTS AND PROCEDURAL HISTORY

           In December 2011, fourteen-year-old Q.P. told thirteen-year-old A.B. that he

loved her and repeatedly asked her to show him her breasts. A.B. finally complied while

on FaceTime, and Q.P. took a screenshot without her knowledge.

           Q.P. showed A.B.’s picture to other students at their school and blackmailed her

for several months. In April 2012, Q.P. told A.B. he would delete the picture if she did

something with him. A.B. met Q.P. and discovered he had invited two other boys, C.S.

and S.K. Q.P. grabbed A.B. by the arm and told her he would pick her up and carry her if

she did not go. They walked to a wooded area. A.B. tried to leave, but they would not

let her.

           A.B. was sexually assaulted for forty-five minutes. During that time, Q.P. fondled

A.B., digitally penetrated her vagina, put his mouth on her breasts, and spanked her. He

also used his phone to record A.B. being forced to perform oral sex on C.S. The boys left

her naked in the woods.



                                                2
       Afterward, A.B. learned that Q.P. had a video of the assault on his phone. Q.P.

disseminated the video to other students, bragged about the assault, and called it “so

funny.” State’s Ex. 4.

       Q.P. later texted A.B. that he wanted to do it again and wanted one of A.B.’s

girlfriends involved as well. He and C.S. threatened to put images of her online. A.B.

ultimately reported the matter to police.

       The State filed a petition alleging Q.P. was a delinquent child for committing

seven offenses that would be crimes if committed by an adult: two counts each of Class B

felony criminal deviate conduct and Class B felony child molesting, and one count each

of Class C felony confinement, Class C felony child exploitation, and Class A

misdemeanor intimidation. Q.P. admitted to one count of Class B felony criminal deviate

conduct and Class C felony child exploitation. The juvenile court adjudicated Q.P. a

delinquent child and dismissed the remaining counts on the State’s motion.

       Following a dispositional hearing, the juvenile court entered an order finding:

       4. . . . Text messages suggest [Q.P.] has made other attempts to blackmail
       other female juveniles in a similar manner. [Q.P.] developed a fake
       [F]acebook account to assist his blackmail efforts.

       5. The sexual assault was premeditated. [Q.P.] initiated a specific plan at
       least a week in advance to sexually assault the victim and was instrumental
       in executing that plan.

       ....

       9. [Q.P.] demonstrated dishonesty regarding the location and dissemination
       of the digitized images throughout several interviews.

       10. [Q.P.] minimizes his involvement in the offense, accepts little
       responsibility, and reports being annoyed with his current circumstances.

                                             3
       11. [Q.P.]’s parents failed to monitor [Q.P.]’s activities on electronic
       devices and also minimized [Q.P.]’s responsibility for the offense. [Q.P.]’s
       parents demonstrate a lack of understanding regarding [Q.P.]’s significant
       sexually maladaptive behaviors and the need for restrictive supervision.

       ....

       15. [Q.P.] has participated in a number of sexually explicit conversations
       with at least one (1) other juvenile female.

       16. [Q.P.] was dishonest regarding his prior sexual contact involving
       mutual oral sex with a male juvenile co-delinquent.

       17. [Q.P.] was dishonest regarding his use of pornography and only
       recently disclosed his exposure to pornography.

       18. [Q.P.] failed to submit two (2) homework assignments during initial
       treatment.

       19. The Estimate of Risk of Adolescent Sexual Offense Recidivism
       (ERASOR) was administered by Missy Galbreth, LMHC, CSAYC.
       [Q.P.]’s score reflects a high risk for reoffending. [Q.P.]’s high risk factors
       include deviant sexual interests, sexual assault of the same victim more
       than once, threats during sexual offense, diverse sexual-assault behaviors,
       antisocial interpersonal orientation, interpersonal aggression, poor self-
       regulation of affect and behavior, lack of development or practice of a
       realistic prevention plan, and incomplete sexual-offense specific treatment.

       20. Expert testimony of licensed clinical psychologist, Dr. Jeffrey
       Vanderwater-Piercy, suggests a lower risk to sexually reoffend. However,
       Dr. Vanderwater-Piercy confirms [Q.P.] exhibits “doubts regarding his
       masculinity” and “an escalating sense of hostility and anger toward
       females[.”] Further, [Q.P.]’s offense included a “pattern of coercion” and
       demonstrated an “escalating pattern of sexually sadistic behavior[.”]

       21. Court finds [Q.P.]’s apology and expressions of remorse insincere.

Appellant’s App. pp. 148-49. The juvenile court concluded that commitment to the DOC

with the provision of sex offender treatment “meets the purposes of rehabilitation and is

the least restrictive disposition for the safety of the community and the best interests of

                                             4
the child.” Id. at 150. It thus awarded wardship of Q.P. to the DOC for housing in a

correctional facility for children. Q.P. now appeals.

                             DISCUSSION AND DECISION

       Q.P. contends that the juvenile court abused its discretion in awarding wardship of

him to the DOC. The disposition of a juvenile adjudicated a delinquent child is a matter

within the sound discretion of the juvenile court and will only be reversed upon an abuse

of that discretion. J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008). The juvenile

court’s discretion is subject to the statutory considerations of the welfare of the child, the

safety of the community, and the policy of favoring the least harsh disposition. Id. The

juvenile court is accorded wide latitude and great flexibility in dealing with juveniles. Id.

       Indiana Code section 31-37-18-6 (1997) sets forth the following factors that a

juvenile court must consider when entering a dispositional decree:

       If consistent with the safety of the community and the best interest of the
       child, the juvenile court shall enter a dispositional decree that:
               (1) is:
                       (A) in the least restrictive (most family like) and most
                       appropriate setting available; and
                       (B) close to the parents’ home, consistent with the best
                       interest and special needs of the child;
               (2) least interferes with family autonomy;
               (3) is least disruptive of family life;
               (4) imposes the least restraint on the freedom of the child and the
               child’s parent, guardian, or custodian; and
               (5) provides a reasonable opportunity for participation by the child’s
               parent, guardian, or custodian.

Because the statute requires placement in the least restrictive setting only if consistent

with the safety of the community and the best interest of the child, it recognizes that in



                                              5
certain situations the best interest of the child is better served by a more restrictive

placement. J.S., 881 N.E.2d at 29.

      Q.P. acknowledges that he was late with two homework assignments from his

counseling sessions and that he failed two polygraph examinations aimed at determining

to whom he sent images of A.B. Indeed, Q.P. did not complete the assignments until

after the State filed an emergency motion to take him into custody for failing to abide by

the conditions of his release on electronic monitoring, and he did not pass the polygraph

examination until it was administered the day before his admission hearing.

      Q.P. nonetheless points out that he has since been cooperative. He notes the

testimony of Missy Galbreth, his counselor, that he was making progress and that

continuing his treatment program would be consistent with his best interests and the

safety of the community. Q.P. also notes the testimony of Jeffrey Vanderwater-Piercy,

the licensed clinical psychologist who conducted his psychosexual evaluation,

disagreeing that Q.P. should be placed at the DOC and opining that his treatment could

occur within a community setting with minimal risk to society. Q.P. further notes that he

has no prior record and that he has a strong support system.

      Even so, Galbreth also testified that Q.P. and his parents initially minimized the

assault of A.B., that an assessment of Q.P. showed he had a high risk of recidivism, and

that she could not tell whether Q.P. and his parents were just telling her what she wanted

to hear. Vanderwater-Piercy testified that Q.P. showed an escalating sense of hostility

and anger toward females, that he exhibited an escalating pattern of sexually sadistic

behavior, and that he spearheaded the assault on A.B.

                                            6
      Kelly Ryan, Q.P.’s probation officer, noted that despite the fact that Q.P. had been

placed in treatment with the ability to remain in the community, his failure to turn in

homework assignments showed he was not taking things seriously and his failure to pass

two polygraph examinations caused her concern about his ability to be truthful, honest,

and cooperative with treatment. In addition, a risk assessment showed Q.P. to be at high

risk due to the sexual nature of his offenses. Ryan also noted that Q.P. may have

blackmailed others and did not appear remorseful:

      [Q.P.] also asked another female to send pictures of herself and when she
      refused saying all the guys – “you’ll show all the guys and save things for
      blackmail,” that showed that maybe he’s had this behavior in the past of
      blackmailing others for things that he wants. He didn’t show remorse for
      what he did, but basically bragged to another juvenile about this, thought it
      was funny. It appears that he wanted to carry out the same scenario with
      another potential victim. It’s just in my opinion, you know he’s not
      remorseful for what he’s done, but rather upset that he was caught and that
      he’s now being punished; upset that he’s having privileges taken away.

Tr. p. 93. Ryan recommended placement in the DOC.

      The dispositional order shows that the court considered less restrictive placements.

The court noted that reasonable efforts—including GPS electronic monitoring,

psychosexual adolescent assessments, and counseling—were made to prevent removal of

Q.P. from his home environment.       However, it stated that Q.P. needed “long-term,

intensive treatment for sexually maladaptive behaviors” and that his “educational and

treatment needs will be minimally met if [he] is confined to a juvenile detention facility

where intensive treatment is not available.” Appellant’s App. p. 150. It thus awarded

wardship of Q.P. to the DOC.



                                            7
       “In some instances, confinement may be one of the most effective rehabilitative

techniques available when a juvenile is exposed to the type of placement she would

encounter were she to continue with her poor behavior.” K.A. v. State, 775 N.E.2d 382,

387 (Ind. Ct. App. 2002) (internal quotation omitted), trans. denied. In light of the

premeditated nature of Q.P.’s offenses, his behavior pending disposition, his lack of

remorse, and his high risk of recidivism, the juvenile court did not abuse its discretion by

concluding that this was one of those instances.

                                     CONCLUSION

       We therefore affirm the judgment of the juvenile court.

RILEY, J., and KIRSCH, J., concur.




                                             8